                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

 --------------------------------------------------- X
 GREY OAKS COUNTRY CLUB, INC., :
                                                     : Case Number: 2:18-cv-639-FtM-99CM
                   Plaintiff,                        :
 v.                                                  :
                                                     :
 ZURICH AMERICAN INSURANCE                           :
 COMPANY,                                            :
                                                     :
                   Defendant.                        :
 --------------------------------------------------- X

                       CERTIFICATE OF INTERESTED PERSONS
                      AND CORPORATE DISCLOSURE STATEMENT

       I hereby disclose the following pursuant to this Court’s interested persons order:

1.     The name of each person, attorney, association of persons, firm, law firm, partnership,
       and corporation that has or may have an interest in the outcome of this action —
       including subsidiaries, conglomerates, affiliates, parent corporations, publicly-traded
       companies that own 10% or more of a party’s stock, and all other identifiable legal
       entities related to any party in the case:

             Grey Oaks Country Club Inc.
             Zurich American Insurance Company
             Zurich Holding Company of America, Inc.
             Zurich Insurance Company Ltd.
             Zurich Insurance Group Ltd.
             Walter J. Andrews, Michael J. Mueller, Cary D. Steklof, Hunton Andrews Kurth
              LLP
             Ira S. Bergman and Jason M. Chodos, Litchfield Cavo LLP
             Hunton Andrews Kurth LLP
             Litchfield Cavo LLP

2.     The name of every other entity whose publicly-traded stock, equity, or debt may be
       substantially affected by the outcome of the proceedings:

             None.

3.     The name of every other entity which is likely to be an active participant in the
       proceedings, including the debtor and members of the creditors’ committee (or twenty
       largest unsecured creditors) in bankruptcy cases:
             None.

4.     The name of each victim (individual or corporate) of civil and criminal conduct alleged to
       be wrongful, including every person who may be entitled to restitution:

             None.

        I hereby certify that, except as disclosed above, I am unaware of any actual or potential
conflict of interest involving the district judge and magistrate judge assigned to this case, and
will immediately notify the Court in writing on learning of any such conflict. I further certify
that I have inserted “None” if there is no actual or potential conflict of interest.

Dated: October 12, 2018

                                                    Respectfully submitted,
                                                    LITCHFIELD CAVO LLP

                                              By: s/ Ira S. Bergman
                                                  Ira S. Bergman (FL Bar No. 980900)
                                                  bergman@litchfieldcavo.com
                                                  Jason M. Chodos, Esq. (FL Bar No. 025823)
                                                  chodos@litchfieldcavo.com
                                                  600 Corporate Drive, Suite 600
                                                  Fort Lauderdale, Florida 33334
                                                  Tel.: (954) 689-3000
                                                  Fax: (954) 689-3001
                                                  Attorneys for Defendant,
                                                  Zurich American Insurance Company




                                               2
                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

 --------------------------------------------------- X
 GREY OAKS COUNTRY CLUB, INC., :
                                                     : Case Number: 2:18-cv-639-FtM-99CM
                   Plaintiff,                        :
 v.                                                  :
                                                     :
 ZURICH AMERICAN INSURANCE                           :
 COMPANY,                                            :
                                                     :
                   Defendant.                        :
 --------------------------------------------------- X

                                 CERTIFICATE OF SERVICE

        I hereby certify that on October 12, 2018, I electronically filed the foregoing document
with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being
served this day on all counsel of record or pro se parties identified on the attached Service List in
the manner specified, either via transmission of Notices of Electronic Filing generated by
CM/ECF or in some other authorized manner for those counsel or parties who are not authorized
to receive electronically Notices of Electronic Filing.


                                                      s/ Ira S. Bergman
                                                      Ira S. Bergman (FL Bar No. 980900)
                                                      bergman@litchfieldcavo.com
                                                      LITCHFIELD CAVO LLP
                                                      600 Corporate Drive, Suite 600
                                                      Fort Lauderdale, Florida 33334
                                                      Tel.: (954) 689-3000
                                                      Fax: (954) 689-3001
                                                      Attorneys for Defendant,
                                                      Zurich American Insurance Company




                                                 3
                                    SERVICE LIST

               Grey Oaks Country Club, Inc. v. Zurich American Ins. Co.

                            Case No. 2:18-cv-639-FtM-99CM

                 United States District Court, Middle District of Florida

Walter J. Andrews, Esq.
Michael J. Mueller, Esq.
Cary D. Steklof, Esq.
Hunton Andrews Kurth LLP
1111 Brickell Avenue, Suite 2500
Miami, FL 33131
Tel.: (305) 810-6407
Fax: (305) 810-2460
Attorneys for Plaintiff,
Grey Oaks Country Club, Inc.
Served via transmission of Notice of
Electronic Filing generated by CM/ECF




                                            4
